DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Application Status and Election/Restriction
Applicant’s amendments filed November 7, 2022 amending claims 101, 103, 105 and 111 is acknowledged.  Claims 101-120 are pending.
Claims 113 and 116-120 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species (claim 113) or groups (claim 116-120), there being no allowable generic or linking claim.
Applicant is reminded that in order for rejoinder to occur, the claims should be amended during prosecution in the event a special technical feature is identified. Failure to do so may result in no rejoinder.  Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Accordingly, claims 101-112 and 114-115 are examined herein.  
This office action is non-final to give Applicant an opportunity to respond to new rejections below.

Terminal Disclaimers
The terminal disclaimers filed on November 7, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Applications 16906741 and US Patents 11242513, 11326162, and 10731142 have been reviewed and are accepted.  The terminal disclaimers have been recorded.


Drawings
The drawings are objected to because:
The drawings are objected to because in the partial views of figures 3, 7, 16-19 and 23, which appears on several sheets, have not been identified by the same number followed by a capital letter. 37 C.F.R. 1.84(u)(1) requires that “partial views intended to form one complete view, on one or several sheets, must be identified by the same number followed by a capital letter.” See MPEP 608.02. For instance, Fig. 3 and 3 (cont.) should be labeled Fig. 3A and Fig. 3B, respectively.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Response to Arguments – Drawings
Applicants argue that the drawings submitted November 7, 2022 properly refer to the multiple views on multiple sheets (Remarks, page 11). However, the numbering for Figs 3, 7, 16-19 and 23 still do not comply with 37 C.F.R. 1.84(u)(1) as explained above.


Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 101 and 111 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The new rejection of claim 111 is necessitated by amendment.  This office action is non-final to give Applicant an opportunity to respond to the new rejection of claim 101.

Claim 101 recites the broad recitation “modifying a double stranded target polynucleotide in a human cell” in lines 1 and 2 and “optionally wherein the method does not modify the germ line genetic identity of a human being” in lines 15-16.  The claim is considered indefinite because there is a question or doubt as to whether the feature introduced by such “optional” narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claim.  Although “optionally” can be used in claims to indicate acceptable alternatives, in the present case “optionally” is not used to specify alternatives. See MPEP 2173.05(h). Instead, it is used to specify narrower range (excluding modifying polynucleotides in human germ line cells) that appear to be examples or preferences. The claims are indefinite because they each contain a combination of a broad range (human cells) and narrow range (human non-germline cells) that appears to be an example or preference and not a true alternative embodiment.

Claim 111 recites the limitation "the Cas9 protein".  Claims 101 and 110, from which claim 111 depends, only recites “the Cas protein.”  There is insufficient antecedent basis for “the Cas9 protein” limitation in the claim.  Claim 101 requires the Cas protein to be 89% identical to SEQ ID NO:1.  It is not clear if all the proteins that are 89% identical to SEQ ID NO:1 would be considered Cas9 proteins.  Thus, it is not clear if claim 111 is limited to those proteins that would be considered Cas9 proteins or could also encompass non-Cas9 proteins that are also 89% identical to SEQ ID NO:1.  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 101-112 and 114-115 are rejected under 35 U.S.C. 103 as being unpatentable over Purac (US 10,731,142 B2, effectively filed June 12, 2015) as evidenced by CLUSTAL, in view of Cigan (WO 2016186946 A1, published November 24, 2016, cited on IDS filed April 15, 2021).  This is a sustained rejection.
The applied Purac reference has a common inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.
Regarding claims 101, 103 and 107, Purac teaches Cas9 from Geobaccilus thermodenitrificans (i.e., ThermoCas9) with sequence of SEQ ID NO: 1 that is 100% identical to SEQ ID NO 1 of the instant application (see CLUSTAL alignment and percent identity matrix).  Purac also teaches guide RNAs (i.e., targeting RNA molecules) that recognize a particular nucleotide sequence ([0061]-[0062]).  Purac teaches the GtCas9 binds the guide RNA to form a ribonucleocomplex that binds to a specific target that is complementary to the guide RNA ([0062]).  Purac teaches Cas proteins can be used for binding, cleaving, tagging (i.e., marking) or modifying the target sequence in a host cell ([0060]).  Purac teaches host cells of the invention can be human cells ([0134]).  Purac teaches general guidelines for designing RNA targeting molecules ([0067]-[0070]) and teaches a method for determining the PAM sequence of GtCas9 [0152]-[0155]) .  Purac teaches other PAM sequences that are recognized by other Type IIC Cas effectors ([0074]).  
Regarding claims 102 and 106, Purac teaches GtCas9 can cleave nucleic acids from 20-100 degrees C. ([0057]).
Regarding claim 104, 110-112, Purac teaches inactivated GtCas9 fused to a FokI nuclease domain to cleave a target sequence ([0081]).
Regarding claim 108, Purac teaches the targeting RNA contains a trRNA and a crRNA ([0061]).
Regarding claim 109, Purac teaches the targeting RNA can be 35-135 nucleotides in length [(0064)] and the complementary portion of the targeting RNA (i.e., the target nucleic acid sequence) is 31 or 32 nucleotides long ([0071]).  
Regarding claim 114, Purac teaches modification of the target nucleic acid can be in vivo ([0001], [0060], [0105]).
Regarding claim 115, Purac teaches gene silencing at a desired locus ([0123]), and deleting or inserting a nucleotide at a desired locus (claim 30).
Although Purac teaches a method to determine the PAM sequence of any Cas effector, Purac does not specifically teach the target nucleic acid comprising a PAM sequence comprised of 5’-NNNNCNN or any of the PAM sequence listed in claim 105.
Cigan teaches a method of rapidly characterizing Cas endonuclease systems and their PAM sequences (Abstract; Figs 1-3).
It would have been obvious to use the methods of Cigan and Purac to determine the PAM sequence preferred by GtCas9 because it amounts to using known methods to determine features of a known Cas9 system.  It also would have been obvious to try targeting a double stranded target with a PAM sequence of 5' -NNNNCNN and the PAMs listed in claim 105 because Purac teaches common features of Type IIC PAM sequences and there a finite number of possible nucleotide sequence requirements for the PAM sequence.  It would have been considered routine to have applied the known method for characterizing PAM sequences of a known Cas9.  Thus, one of ordinary skill in the art had the necessary knowledge and skills to identify the possible PAM sequence requirements, including 5' -NNNNCNN.

Response to Arguments – 35 USC § 103
Applicants submitted a statement that subject matter disclosed in WO 2016198361 and the claimed invention, not later than the effective filing date of the claimed invention, were owned by the same person or subject to an obligation of assignment to the same person (see Remarks, page 12).  Applicants argue that providing the statement disqualifies WO 2016198361 as prior art under 102(a)(2)(c) (Remarks, page 14, ¶3-4). While Examiner agrees that the statement disqualifies WO 2016198361 as prior art, the rejection above, which is identical to the rejection in the previous office action, is over US patent 10,731,142 B2.  Although identical in scope, the ‘142 patent must be disqualified separately. Applicant is advised to also submit a statement to disqualify the Pre-Grant Publications US 20180171314 A1 and US 20200385697 A1, which can be used as a prior art reference independently from WO 201619836 and the ‘142 patent.  It is noted that the restriction requirement was based on the technical feature previously disclosed in US 20180171314 A1.  


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 101-112 and 114-115 are provisionally rejected on the ground of nonstatutory double
patenting as being unpatentable over claims 107-125 of copending Application No. 17/575952, as evidenced by CLUSTAL (https://www.ebi.ac.uk/Tools/msa/clustalo/), in view of Cong (Cong et al., Science (2013), 339: 819-823).  This is a new rejection.  This office action is non-final to give Applicant an opportunity to respond to the new rejection.
Copending claims 107-125 are directed to methods of producing genetically engineered cells using the ribonucleocomplexes comprising a Cas protein at least 89% identical to SEQ ID NO: 1 and a targeting RNA that recognizes a target sequence with PAM 5’-NNNNCNN.  Co-pending claim 110 further requires the targeting RNA to contain crRNA and trRNA portions. Co-pending claims 115-118 further encompass the Cas nuclease to be fused to a functional moiety including a nuclease that can cleave double stranded targets, a heterologous promoter to drive expression the Cas effector.  Co-pending claim 124 recites modifying a target nucleic acid in eukaryotic cells.  According to the CLUSTAL alignment and identity matrix, SEQ ID NO: 1 of the co-pending application is 100% identical to SEQ ID NO: 1 of the current application.  The co-pending claims do not teach modifying a double stranded target in human cells.  
Cong teaches using a different Cas9 homolog, SpCas9, for genome editing in human 293FT cells (Fig 1).  It would have been obvious to one skilled in the art to use the Cas protein of the co-pending claims for genetically modifying human cells.  It would have amounted to a simple substitution of one cell type for another by known means to yield predictable results.  One skilled in the art would predict that SEQ ID NO:1 could be used in human cells, because other Cas9 proteins can edit genes in human cells as taught in Cong.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct
claims have not in fact been patented.


Conclusion
No claims are allowable.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE KONOPKA whose telephone number is (571)272-0330. The examiner can normally be reached Mon - Fri 7- 4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita can be reached on (571)272-2876. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CATHERINE KONOPKA/Examiner, Art Unit 1636                                                                                                                                                                                                        
/SAMUEL C WOOLWINE/Primary Examiner, Art Unit 1637